Serial: 190399
                       IN THE SUPREME COURT OF MISSISSIPPI

                                    No. 2013-IA-00040-SCT


SAFECHOICE, INC.                                                                     Appellant

v.

THE CITY OF MCCOMB, MISSISSIPPI                                                        Appellee


                                             ORDER

          Before the en banc Court is Safechoice, Inc.’s interlocutory appeal from the December

18, 2012, order of the County Court of Pike County, Mississippi, denying its “Motion for

Summary Judgment.” In its petition for interlocutory appeal, Safechoice presented two

issues:

          (I)    Whether SafeChoice, a foreign corporation, is able to defend this action
                 filed by McComb and to pursue compulsory counterclaims against
                 McComb, despite not having obtained a Certificate of Authority from
                 the Secretary of State to conduct business in the State of Mississippi?

          (II)   Whether the Court’s overruling of SafeChoice’s Motion for Summary
                 Judgment and failure to consider Request for Admission Number 4
                 admitted was proper?

          After further review, the record reveals that the county court’s December 18 order did

not dismiss Safechoice’s counterclaims. As there is no order dismissing those claims, issue

I is not properly before the Court.

          Issue II asks this Court to address a matter of discovery on interlocutory appeal. “This

Court has a history of applying strict standards for interlocutory appeals” such that “[r]arely
will we entertain an interlocutory appeal regarding a discovery matter.” Blossom v. Blossom,

66 So. 3d 124, 126-27 (Miss. 2011) (quoting Miss. State Bar v. Attorney L., 511 So. 2d 119,

121 (Miss.1987)). After reviewing the record and briefs presented by the parties, and in the

absence of addressing issue I, we find that this interlocutory appeal does not warrant

consideration of issue II. Accordingly, the interlocutory appeal is dismissed, with costs

assessed to Safechoice, Inc.

       SO ORDERED, this the       1 st day of May, 2014.


                                                 /s/ Michael K. Randolph
                                              MICHAEL K. RANDOLPH,
                                              PRESIDING JUSTICE
                                              FOR THE COURT



TO AGREE: ALL JUSTICES




                                             2